DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 12 is canceled. Claims 1-11 and 13-21 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Priority
	Acknowledgment is made of applicant's claim for foreign priority based on an application EP18204356.2 filed 5 November 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “sensor comprising a field effect transistor …, the sensor comprising: …”. It is unclear whether the sensor comprises the recited active region, dielectric region, electrolyte-screening layer, and fluidic gate region in addition to a separate field effect transistor or if the sensor comprises a field effect transistor that comprises the recited active region, dielectric region, electrolyte-screening layer, and fluidic gate region as disclosed in the instant specification at par. 43-44.
Claims 2-11 and 13-21 are rejected for being dependent on claim 1 and failing to remedy the indefiniteness issue.
Clarification is required.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (US 5,356,757) in view of Bhardwaj (“A Review on Immobilization Techniques of Biosensors”, International Journal of Engineering Research & Technology, 2014).
Regarding claim 1, Shionoya et al. teach a sensor comprising a field effect transistor for sensing a substrate of an enzyme (biosensor employing an ISFET, col. 5, lines 58-59; Fig. 3a-3b; e.g., urea sensor using urease as the enzyme, col. 7, lines 6-7), the sensor comprising:
an active region comprising a source region, a drain region, and a channel region between the source region and the drain region (source and drain electrodes with channel region, Fig. 3b);
a dielectric region on the channel region (gate oxide film 9 covered with a silicon nitride film 10, col. 5, lines 62-63; Fig. 3b);
an enzyme coupled to the dielectric region, the enzyme having an active site for interacting with the substrate (e.g., urease, col. 5, lines 47-55; immobilized enzyme film 12, col. 5, lines 66-68; Fig. 3b);
an electrolyte-screening layer coupled to the dielectric region (albumin film 13 and the glutaraldehyde-crosslinked part of the immobilized enzyme film, col. 5, line 61, col. 6, lines 1-7; Fig. 3b), covering part of the enzyme (see Fig. 3b) while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (no deactivation of the urease implies that the enzyme is functional and that the active site of the enzyme is uncovered, col. 6, lines 7-10); and
a fluidic gate region to which the active site of the enzyme is exposed (dielectric film with albumin film and immobilized enzyme film when exposed to sample solution, see Fig. 3a-3b).
Although Shionoya et al. do not specifically teach the substrate of the enzyme in a sample including electrolyte and the electrolyte-screening layer reducing electrolyte screening by the electrolyte on the substrate, these limitations are considered functional limitations that do not provide any additional structural limitations to the claimed device. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Shionoya et al. teach the claimed device comprising the electrolyte-screening layer coupled to the dielectric region as required. Therefore, Shionoya et al. is considered capable of performing the recited functional limitations. 
Shionoya et al. fail to specifically teach the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region.
Bhardwaj teaches various techniques for immobilizing biomolecules such as enzymes onto a transducer surface of a biosensor (abstract, p. 294, co. 1-col. 2), including crosslinking (p. 295, col. 1). Bhardwaj depicts in Fig. 6 immobilized biomolecules on a substrate through treatment with glutaraldehyde for crosslinking (Fig. 6, p. 296, col. 2, par. 2). Bhardwaj in Fig. 6 depicts the crosslinked biomolecules are immobilized directly on the substrate through covalent bonds and thus the biomolecules are considered within 2 nm of the substrate. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the enzymes of the glutaraldehyde-crosslinked immobilized enzyme film of Shionoya et al. directly on the substrate as shown in Bhardwaj such that the closest part of the enzyme is within 2 nm of the dielectric region because Shionoya et al. are generic with respect to the arrangement of enzymes in the glutaraldehyde-crosslinked immobilized enzyme film that can be incorporated into the sensor and one would have been motivated to have the enzymes appropriately arranged for efficient detection of desired analyte. One having ordinary skill in the art would have a reasonable expectation of success because both Shionoya et al. and Bhardwaj are drawn to immobilized biomolecules such as enzymes that are crosslinked using glutaraldehyde in sensors.
Regarding claim 2, Shionoya et al. in view of Bhardwaj teach the sensor of claim 1, wherein the height (h) of the electrolyte-screening layer is such that more than half of a height of the enzyme (H) is covered (the enzyme is within the crosslinked immobilized enzyme layer and covered by the albumin layer which implies that more than half the height of the enzyme is covered, col. 5, lines 66-68; see Fig. 3b).
Regarding claim 21, Shionoya et al. in view of Bhardwaj teach the sensor of claim 1, wherein the height (h) of the electrolyte-screening layer is such that more than 10% of a height of the enzyme (H) is covered (the enzyme is within the crosslinked immobilized enzyme layer and covered by the albumin layer which implies that more than 10% the height of the enzyme is covered, col. 5, lines 66-68; see Fig. 3b).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shionoya et al. (US 5,356,757) in view of Bhardwaj as applied to claim 1, and further in view of Marrakchi et al. (“Development of trypsin biosensor based on ion sensitive field-effect transistors for proteins determination”, Materials Science and Engineering: C, 2006).
Regarding claims 13-14, Shionoya et al. in view of Bhardwaj teach the sensor according to claim 1, but fail to specifically teach wherein the enzyme is selected from polymerases, peptidases, and proteases.
Marrakchi et al. teach a sensor (biosensor, abstract) comprising a field effect transistor (ion sensitive field effect transistor, abstract; p.370, col. 2, section 2.2) comprising:
a dielectric region (silicon layers, p.370, col. 2, section 2.2);
an enzyme having an active site for interacting with a substrate (trypsin, abstract; p. 370, col. 2, section 2.3); and
an electrolyte-screening layer (enzyme membrane formed by crosslinking of trypsin with bovine serum albumin in a saturated glutaraldehyde vapor, p. 370, col. 2-371, col. 1, section 2.3),
wherein the enzyme is selected from polymerases, peptidases, and proteases and wherein the active site of the enzyme comprises a binding pocket for selectively binding the substrate (trypsin is a pancreatic serine protease, p. 370, col. 1, section 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use trypsin as in Marrakchi et al. as the enzyme in the sensor of Shionoya et al. in view of Bhardwaj because Shionoya et al. in view of Bhardwaj are generic with respect to the enzymes that can be incorporated into the sensor and one would be motivated to use the appropriate enzyme for detection of the desired analyte or substrate. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Marrakchi et al. and Shionoya et al. in view of Bhardwaj are similarly drawn to ion sensitive field effect transistors comprising immobilized enzyme films containing albumin and glutaraldehyde.

Claims 1-5, 9-11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1).
Regarding claim 1, Bradley et al. teach a sensor comprising:
an active region comprising a source region, a drain region (contacts 110 and 112 e.g., source and drain electrodes, Fig. 1A; source-drain pair (e.g., c1a and c1b in Fig. 26, c1 in Fig. 25, 28), para [0199], [0201]), and a channel region between the source region and the drain region (channel region between contacts, see Fig. 1A, 25-26, 28);
a dielectric region on the channel region (dielectric layer 116, Fig. 1A, para [0084]; dielectric surface 302, Fig. 25-26, para [0201]);
a receptor or other functional bio-structure coupled to the dielectric region (cell wall receptor or other functional bio-structure 308, Fig. 25; receptor or other functional bio-structure 312, Fig. 26; embedded receptors 324, Fig. 28), the receptor or other functional bio-structure having an active site for interacting with a substrate (cell wall receptor or other functional bio- structure 308, has specific activity to respond to analyte 307, for example by ligand binding, para [0200], Fig. 25; receptor or other functional bio-structure 312 has specific activity to respond to an analyte, para [0202], Fig. 26; embedded receptors 324, receptors 324 have a specific affinity for surface groups of virons 326, para [0213], Fig. 28);
an electrolyte-screening layer coupled to the dielectric region (cell membrane bi-layer 306, Fig. 25, para [0200]; lipid monolayer 311, Fig. 26, para [0202]; cell membrane 325 or alternative membrane structure, Fig. 28, para [0213]), covering part of the receptor or other functional bio-structure while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (see Figs. 25-26, 28), wherein the part of the receptor or other functional bio-structure closest to the dielectric region on the channel region is within 2 nm of the dielectric region (as seen in Fig. 26, the functional bio-structures 312 coupled to the dielectric surface 302 are immobilized on nanotubes, which are taught by Bradley et al. in para [0031], [0187], [0192] to be about 1-2 nm in diameter, implying the part of the bio-structure closest to the dielectric region is within 2 nm of the dielectric region); and
a fluidic gate region to which the active site of the receptor or other functional bio-structure is exposed (area above dielectric surface with functional bio-structures when exposed to analyte of interest in media 307, see Figs. 25-26, 28).
Although Bradley et al. do not specifically teach the electrolyte-screening layer reducing electrolyte screening by the electrolyte on the substrate, this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed device. The prior art only needs to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Bradley et al. teach the claimed device comprising the electrolyte-screening layer coupled to the dielectric region as required. Therefore, Bradley et al. is considered capable of performing the recited functional limitation. 
Bradley et al. fail to specifically teach an enzyme coupled to the dielectric region.
Yukimasa teaches a sensor (pyrophosphate detection sensor 31, para [0049]) comprising a dielectric region (insulation board 22, para [0049]; Fig. 2; insulation board may formed with dielectric materials such as glass, silicon, plastic and the like, para [0054]), an enzyme (H+ pyrophosphatase 11, para [0050]; Fig. 2), and an electrolyte-screening layer coupled to the dielectric region, covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site (H+ impermeable membrane 21, para [0049]-[0051]). Yukimasa teaches that H+ pyrophosphatase is intrinsically present within a tonoplast membrane of plants (para [0045]) and uses an H+ impermeable membrane, such as a natural tonoplast membrane, an artificial lipid bilayer, or the like, with embedded H+ pyrophosphatase in the pyrophosphate detection sensor (para [0047], [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the receptor or other functional bio-structure of Bradley et al. be H+ pyrophosphatase of Yukimasa because Bradley et al. are generic with respect to the functional bio-structure that can be incorporated into the sensor and one would be motivated to use the appropriate functional bio-structure or enzyme for detection of the desired analyte or substrate. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. are not specific as to what functional bio-structures can be embedded into the cell membrane or lipid bilayer of the sensor and Yukimasa teaches that pyrophosphatase is an enzyme that can be embedded or found embedded within a tonoplast membrane and a lipid bilayer.
Bradley et al. in view of Yukimasa teach a sensor comprising an active region comprising a source region, a drain region, and a channel region between the source region and the drain region; a dielectric region on the channel region; an enzyme coupled to the dielectric region, the enzyme having an active site for interacting with a substrate; an electrolyte-screening layer coupled to the dielectric region, covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site while reducing electrolyte screening by the electrolyte on the substrate, wherein the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region; and a fluidic gate to which the active site of the enzyme is exposed as required in claim 1 and is thus considered a field effect transistor as defined in the instant specification (see par. 44) that is capable of sensing a substrate of an enzyme in a sample including electrolyte.
Regarding claim 2, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein a height (h) of the electrolyte-screening layer is such that more than half of a height (H) of the enzyme is covered (see e.g., Bradley et al., Figs. 25 and 28 and Yukimasa, Fig. 2).
Regarding claims 3-5, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, Figs. 2-3, 5), wherein the binding layer is a self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane, Yukimasa, para [0051]; Yukimasa, Figs. 2-3; for the immobilizing layer 83, for example, a SAM (self-assembled monolayer) membrane can be used in which a straight-chain carbon compound having a thiol group at one end is utilized, Yukimasa, para [0065]; Yukimasa, Fig. 5), wherein the self-assembled monolayer is further bound to molecules forming the electrolyte-screening layer on the self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane which immobilizes the H+ impermeable membrane 31 on the upper face thereof utilizing a crosslinking reaction, Yukimasa, para [0051]; when the SAM membrane as described above is used for the immobilizing layer 83, the H+ impermeable membrane 21 can be immobilized on the upper face of the immobilizing layer 83 by a crosslinking reaction of the thiol group, Yukimasa, para [0065]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the binding or immobilizing layer as taught in Yukimasa in the sensor of Bradley et al. in view of Yukimasa in order to immobilize the H+ impermeable membrane with embedded H+ pyrophosphatase onto the dielectric region (para [0051]).
Regarding claims 9 and 10, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein the electrolyte-screening layer comprises a lipid bilayer wherein the lipid bilayer is a cell membrane (cell membrane bi-layer 306, Fig. 25, para [0200]).
Regarding claim 11, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein a height (h) of the electrolyte-screening layer is such that from 2 to 10 nm of a height (H) of the enzyme is covered (since the functional bio-structures in Figs. 25-26, 28 of Bradley et al. are partially covered by the whole height (h) of the electrolyte-screening layer and the membrane bilayer thickness (electrolyte-screening layer) is 5 nm as taught by Bradley et al. in para [0193] and [0196], it is implied that 5 nm of a height (H) of the bio-structure is covered, which is within the recited range of between 2 to 10 nm).
Regarding claims 17-20, Bradley et al. in view of Yukimasa teach a biosensing device comprising one or more sensors according to claim 1, wherein the one or more sensors is a plurality of sensors (a combination of different sensors, plurality of sensors, Bradley et al., para [0212]), wherein the plurality of sensors are in fluid communication with each other (same chambers, Bradley et al., para [0212]), and wherein each sensor in the plurality of sensors is associated with a different enzyme (detecting more than one kind of pathogen-specific fragment to provide a multi-pathogen panel detector, Bradley et al., para [0212]; different enzymes would be used depending on the kind of substrates to be detected in the panel detector).
Regarding claim 21, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, wherein a height (h) of the electrolyte-screening layer is such that more than 10% of a height (H) of the enzyme is covered (see e.g., Bradley et al., Figs. 25 and 28 and Yukimasa, Fig. 2).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 5, and further in view of Duffy et al. (US 2005/0250097 A1).
Bradley et al. in view of Yukimasa teach the sensor according to claim 5, but fail to teach the molecules are polyalkylene glycol molecules or wherein the molecules are selected from hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms, wherein the halogen atoms are fluorine atoms.
Duffy et al. teach use of self-assembled monolayers for immobilization of biological materials such as enzymes (para [0088], [0114]) wherein the self-assembled monolayer is bound to a variety of molecules depending on a desired functionality of the self-assembled monolayer (such a functionality may be selected to create a SAM that is hydrophobic, hydrophilic, that selectively binds various biological or other chemical species, or the like, para [0205]) including polyalkylene glycol molecules (alternatively, the functional group may be chosen from a wide variety of compounds or fragments thereof which will render the SAM "biophobic", a particularly preferred biophobic functional group is polyethylene glycol (PEG), para [0209]) and molecules selected from hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms (para [0205], [0207]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bind molecules such as polyalkylene glycol molecules and hydrocarbon molecules having zero or more hydrogen atoms substituted by halogen atoms wherein the halogen atoms are fluorine atoms as in Duffy et al. to the self-assembled monolayer of Bradley et al. in view of Yukimasa because Bradley et al. in view of Yukimasa are generic with respect to the self-assembled monolayers and the molecules that can be bound to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate molecules bound to the self-assembled monolayer to ensure appropriate self-assembled monolayer functionality and proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. in view of Yukimasa teach a sensor having a self-assembled monolayer to immobilize enzymes and Duffy et al. teach a self-assembled monolayer having a bound functional group for immobilizing biological species such as enzymes.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of Mentlein (“Cell-Surface Peptidases”, Internation Review of Cytology, 2004).
Regarding claims 13-14, Bradley et al. in view of Yukimasa teach the sensor according to claim 1, but fail to specifically teach the enzyme is selected from polymerases, peptidases, and proteases and the active site of the enzyme comprises a binding pocket for selectively binding with the substrate.
Mentlein teaches cell-surface peptidases, such as APN, NEP, APP, DPP IV, pyroglutamyl-peptidase II, and ECE, and important physiological substrates for the cell-surface peptidases (see Tables I and III, p. 177, par. 2). The cell-surface peptidases are integral membrane proteins that are embedded into plasma membranes (p. 169, par. 4-p. 170, par. 1, e.g., p. 177, par. 5-p. 178, par. 1). The active sites of the enzymes comprise a binding pocket for selectively binding with the substrate (see Table III, p. 177, par. 2, p. 171, par. 3, p. 173, par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the enzyme of the sensor of Bradley et al. in view of Yukimasa with one of the cell-surface peptidases of Mentlein in order to sense a substrate of physiological importance (p. 177, par. 2, Table III). One would have a reasonable expectation of success in combining the prior art references because Bradley et al. in view of Yukimasa teach a sensor comprising an enzyme embedded in a membrane that acts on a substrate for sensing the substrate and Mentlein teaches peptidase enzymes are embedded in a plasma membrane and act on important physiological substrates.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of Gül et al. (“Single Molecule Bioelectronics and Their Application to Amplification-Free Measurement of DNA Lengths”, Biosensors (Basel), 2016).
Bradley et al. in view of Yukimasa teach the sensor according to claim 1, but fail to teach the sensor comprises a single enzyme and is for sensing a single substrate at a time. 
Gül et al. teach that single-enzyme transistors using single-walled carbon nanotubes can transduce the motions and catalytic activity of a single protein into an electronic signal for real-time monitoring of the protein’s activity (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Bradley et al. in view of Yukimasa to be a single-enzyme transistor as taught by Gül et al.because this would allow for real-time monitoring of the protein’s activity (Gül et al., abstract). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Gül et al. and Bradley et al. in view of Yukimasa are similarly drawn to field effect transistors comprising enzymes.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 2007/0132043 A1) in view of Yukimasa (US 2006/0269915 A1) as applied to claim 1, and further in view of De Palma et al. (US 2005/0255514 A1).
Bradley et al. in view of Yukimasa teach the sensor according to claim 1, the enzyme is coupled to the dielectric region by being bound to the binding layer (see Yukimasa, Figs. 2-3, 5), wherein the binding layer is a self-assembled monolayer (the immobilizing layer 51 can be formed with a SAM membrane, Yukimasa, para [0051]; Yukimasa, Figs. 2-3; for the immobilizing layer 83, for example, a SAM (self-assembled monolayer) membrane can be used in which a straight-chain carbon compound having a thiol group at one end is utilized, Yukimasa, para [0065]; Yukimasa, Fig. 5), but fail to specifically teach wherein the enzyme is coupled to the dielectric region via a linker.
De Palma et al. teach self-assembled monolayers comprising silane molecules with a functional group (Y group, para [0046]) such as linking molecules (e.g., maleimide, para [0046) for interacting/binding with biological moieties such as enzymes (para [0110], [0129], [0531]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a linker molecule on the self-assembled monolayer as taught by De Palma et al. in the sensor of Bradley et al. in view of Yukimasa to couple the enzyme to the dielectric region because Bradley et al. in view of Yukimasa are generic with respect to the self-assembled monolayers that can be incorporated into the sensor and one would be motivated to use the appropriate self-assembled monolayer to ensure proper bioconjugation of the enzyme to the sensor. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Bradley et al. in view of Yukimasa teach a sensor having a self-assembled monolayer to immobilize enzymes and De Palma et al. teach a self-assembled monolayer having a functional group for interacting/binding with biological moieties such as enzymes in a biosensor (para [0120], [0123], [0129], [0530]-[0531]).
Response to Arguments
Applicant’s arguments filed 25 April 2022, with respect to the rejections of claims 1-3 under 35 U.S.C. § 102 based on Shionoya and claims 13-14 under 35 U.S.C. § 103 based on Shionoya and Marrakchi have been fully considered and are persuasive in light of amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Shionoya et al. in view of Bhardwaj. Bhardwaj teaches immobilized biomolecules on a substrate through treatment with glutaraldehyde for crosslinking where the crosslinked biomolecules are immobilized directly on the substrate through covalent bonds and thus the biomolecules are considered within 2 nm of the substrate.  Shionoya et al. in view of Bhardwaj read on the limitation “the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region” as detailed above.
Applicant's arguments filed 25 April 2022 regarding rejections under 35 U.S.C. § 103 based on Bradley and Yukimasa have been fully considered but they are not persuasive. 
Applicant argues neither Bradley nor Yukimasa fails to teach or suggest any sensor including an enzyme coupled to the dielectric region, an electrolyte-screening layer coupled to the dielectric region and covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site while reducing electrolyte screening by the electrolyte on the substrate, wherein the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region (see Applicant’s arguments p. 11, par. 2 and p. 12, par. 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Bradley’s devices as shown in Figures 25, 26, and 28 are not field effect transistor sensors. This is not persuasive because the combination of Bradley in view of Yukimasa teaches a sensor comprising: an active region comprising a source region, a drain region, and a channel region between the source region and the drain region; a dielectric region on the channel region; the enzyme coupled to the dielectric region, the enzyme having an active site for interacting with the substrate; an electrolyte-screening layer coupled to the dielectric region, covering part of the enzyme while leaving the active site uncovered, thereby permitting interaction of the substrate with the active site while reducing electrolyte screening by the electrolyte on the substrate, wherein the part of the enzyme closest to the dielectric region on the channel region is within 2 nm of the dielectric region; and a fluidic gate to which the active site of the enzyme is exposed as detailed above and required in claim 1 and is thus considered a field effect transistor as defined in the instant specification (see par. 44). 
Applicant argues Bradley’s devices do not include any dielectric region. This is not persuasive because Bradley teaches the sensor comprising a dielectric region (e.g., dielectric surface 302, Fig. 25-26, para [0201]).
Applicant argues Bradley’s devices do not include any “fluidic gate region” component. In light of the instant specification, the fluidic gate region is an area above the dielectric region and suitable for exposing the active site of the enzyme to the liquid medium (see par. 83). Bradley teaches an area above the dielectric surface with functional bio-structures which is exposed to analyte of interest in media 307 and thus capable of exposing an active site of an enzyme to liquid medium (see Figs. 25-26, 28).
Applicant argues Bradley’s devices act as capacitors. Bradley teaches a sensor device configured as a NTFET may be used to perform multiple measurements such as capacitance measurements, suggesting that the ability of the sensor to make capacitive measurements does not preclude the sensor from being a FET (par. 133). 
Applicant argues that in Figure 1A, the dielectric layer beneath the nanotubes is an insulator layer, not a dielectric region on a channel. This is not persuasive because the dielectric layer of Bradley reads on “a dielectric region on the channel region” insofar as it is dielectric and is on a channel region that is between the source and drain regions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641